[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The parties to this action of dissolution intermarried in 1972 and have two children, both of whom are over age eighteen. The marriage has been beset with economic difficulties and there is considerable indebtedness. Added to these problems are the defendant's physical and emotional trouble. After considering the evidence, the briefs of counsel and the applicable statutory provisions, the following judgment may enter:
1. A decree of dissolution of the marriage may enter on the ground of its irretrievable breakdown.
2. The marital home is to be listed for sale with both parties signing any documentation necessary to effectuate its sale. The plaintiff shall be responsible for all current costs for its day-to-day maintenance. The defendant shall pay one-half of the mortgage payments thereon and shall reimburse the plaintiff so that this debt shall be shared equally by them.
3. The Sears account of about $2,330.00, both the MasterCard and Citibank accounts and taxes due the Town of Manchester are obligations to be shared equally.
4. There will be no alimony to either party.
5. The student loan arising from the son's education, in case any liability should arise to either party, shall be shared equally and the defendant shall reimburse the plaintiff accordingly.
6. The plaintiff shall retain her pension rights with her employer in their entirety.
7. The plaintiff shall remove his personal property from the family home within one week of the dissolution of the marriage.
8. Each party shall carry his/her health insurance as may be provided by their employment.
9. Each party shall be responsible for his/her counsel fees and costs. CT Page 7282
John M. Alexander State Judge Referee